DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
Claims include requirements regarding relationships of  the claimed transceivers’s  bandwidths which are not considered in the specification

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-20, 22  is/are, as they can be understood due to the 112 problem, ,rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0291270  US 2016/0327757 – Fig.4 duplex LC  in view of Louderback (US2014/0186023) and Soffer ((US 2014/0244880)
With regard to claim 16 ,Wang et al US 2016/0291270   disclose  fiber optic connection system comprising: a first transceiver (10) , a second transceiver (11)  connected to the first transceiver, a third transceiver (13) connected to the first transceiver, wherein each of the second and third transceivers has a different bandwidth from the bandwidth of the first transceiver.
Wang et al does not explicitly disclose the components’   the bandwidths  which are inherently different . 
The first transceiver -The QSFP active optical cable may be a board edge pluggable product that provides four optical channels with bandwidths up to 10 Gbps,(Louderback, US2014/0186023)
The second  and the third transceivers . Bandwidth supported by TOSA and ROSA (quad amplifier/receiver)  high speed lanes should be at least 3.1 Gbps per lane to support High Definition video. Low speed lanes must support at least one Mbps and preferably five Mbps to support all data traffic  (Soffer (US 2014/0244880)

Claim(s) 16 is/are rejected under 35 U.S.C. 102[(a1/a2) as being anticipated by Wong et al ( US 9,599,778  US 2016/0116685) in view of Louderback (US2014/0186023) and Soffer ((US 2014/0244880)
With regard to claim 16 ,Wong et al  disclose (Fig. 1, 2, 3)   fiber optic connection system comprising: a first transceiver (100), a second transceiver (200) connected to the first transceiver, a third transceiver (200) connected to the first transceiver, wherein each of the second and third transceivers has a different bandwidth from the bandwidth of the first transceiver.


    PNG
    media_image1.png
    498
    762
    media_image1.png
    Greyscale
 
The first transceiver -The QSFP active optical cable may be a board edge pluggable product that provides four optical channels with bandwidths up to 10 Gbps,(Louderback, US2014/0186023)
The second  and the third transceivers . Bandwidth supported by TOSA and ROSA (quad amplifier/receiver)  high speed lanes should be at least 3.1 Gbps per lane to support High Definition video. Low speed lanes must support at least one Mbps and preferably five Mbps to support all data traffic  (Soffer (US 2014/0244880)
With regard to claim 17 ,Wong et al  disclose  that each of the second and third transceivers has a bandwidth that is half the bandwidth of the first transceiver (as shown in cl. 16).
With regard to claim 18 ,Wong et al  disclose the first transceiver is connected to the second and third transceivers through two fiber optic connectors (150 – connectors of the first transceiver.
With regard to claim 19 ,Wong et al  disclose the two fiber optic connectors are duplex style connectors (200).  (also, please see de Long et al (US 2010/0220961,
With regard to claim 20 ,Wong et al  disclose each of the two fiber optic connectors includes MT or LC ferrule. 
30) A connector, as used herein, refers to a device and/or components thereof that connects a first module or cable to a second module or cable. The connector may be configured for fiber optic transmission or electrical signal transmission. The connector may be any suitable type now known or later developed, such as, for example, a ferrule connector (FC), a fiber distributed data interface (FDDI) connector, an LC connector, a mechanical transfer (MT) connector, an SC connector, an SC duplex connector, or a straight tip (ST) connector. The connector may generally be defined by a connector housing body. In some embodiments, the housing body may incorporate any or all of the components described herein.
With regard to claim 22 ,Wong et al  disclose the bandwidth of the first transceiver is larger than the sum of the bandwidths of the second and third transceivers.
Claim(s) 16 -22 is/are, as they can be understood due to the 112 problem, rejected under 35 U.S.C. 102[(a1/a2) as being anticipated by Lagziel et al ( US 8,944,704) in view of Louderback (US2014/0186023) and Soffer ((US 2014/0244880)
With regard to claim 16 ,Lagziel et al et al  disclose (Fig. 1,)   fiber optic connection system comprising: a first transceiver (24), a second transceiver (22) connected to the first transceiver, a third transceiver (22) connected to the first transceiver, wherein each of the second and third transceivers has a different bandwidth from the bandwidth of the first transceiver.
alternatively
With regard to claim 16 ,Lagziel et al et al  disclose (Fig. 6a, 6b,)   fiber optic connection system comprising: a first transceiver (module 80 is thus designed to be inserted into an SFP+ receptacle--not shown in the figures--rather than QSFP as in the case of module 22), a second transceiver (80) connected to the first transceiver, a third transceiver (80) connected to the first transceiver, wherein each of the second and third transceivers has a different bandwidth from the bandwidth of the first transceiver.
The second  and the third transceivers . Bandwidth supported by TOSA and ROSA (quad amplifier/receiver)  high speed lanes should be at least 3.1 Gbps per lane to support High Definition video. Low speed lanes must support at least one Mbps and preferably five Mbps to support all data traffic  (Soffer (US 2014/0244880)
With regard to claim 17 ,Lagziel et al  disclose  that each of the second and third transceivers has a bandwidth that is half the bandwidth of the first transceiver (as shown in cl. 16).
With regard to claim 18 ,Lagziel et al  disclose the first transceiver is connected to the second and third transceivers through two fiber optic connectors ( Fig. 1 -receptacles for 22 or alternatively SFP+receptacle connectors of the first transceiver.)
With regard to claim 19 ,Lagziel et al et al  disclose (Fig. 2)  the two fiber optic connectors are duplex style connectors (22).  (also, please see de Long et al (US 2010/0220961,
With regard to claim 20 ,Wong et al  disclose (Fig. 6a, 6b)each of the two fiber optic connectors includes MT or LC ferrule. 
Module 80 contains a ferrule 100 that is configured to mate with a connector 82 of a passive optical cable 84, which in this case is an MT-type connector, as defined by the IEC-61754-5 standard of the International Electrotechnical Commission).
With regard to claim 21 ,Lagziel et al et al  disclose (Fig. 1,)   the first transceiver (24)  is a QSFP or OSFP style transceiver.
With regard to claim 22 ,Lagziel et al et al  disclose the bandwidth of the first transceiver is larger than the sum of the bandwidths of the second and third transceivers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								5/17/22